I concur in the majority opinion on all of the issues discussed and decided, except as to that part holding that the action of the commissioners' court in allowing the claim for jail guards is final and conclusive, and on that issue I wish to express my dissent.
Article 7127, Revised Civil Statutes, provides:
"Whenever in any county it may become necessary to employ guards for the safe-keeping of prisoners and the security of jails, the sheriff may, with the approval of the commissioners' court, or in case of emergency, with the approval of the county judge, employ such number of guards as may be necessary; and his account therefor, duly itemized and sworn to, shall be allowed by said commissioners' court and paid out of the county treasury."
The question of the necessity for the employment of jail guards and the question as to whether a case of emergency existed are evidently left to the decision of the officers named under the above statute as a basis for their approval of the employment of guards. Had the commissioners' court passed upon the question of the necessity for the employment of guards, or the county judge upon the question of emergency, and had expressed approval of the employment of guards, conditions would have been created under the statute for an indebtedness, and an account, duly itemized and verified, for the employment of guards, would have been such as the commissioners' court could have audited, adjusted, and settled and ordered paid under the above-quoted article, or under article 2241, subd. 8, Revised Civil Statutes 1911. But the petition alleged that there never was a necessity or emergency for the employment of guards, that neither the commissioners' court nor any judge ever passed upon the question of the necessity or emergency for jail guards, or gave approval to the employment of guards, and that no guards were ever, in fact, employed, and that the acts of the sheriff in presenting such accounts were false and frauds upon the jurisdiction of the commissioners' court.
Under the facts pleaded there was a total absence of fact giving rise to any account for the employment of guards, and a total absence of any fact giving power or jurisdiction to the commissioners' court to allow said account or audit, adjust, or settle such accounts, because of the total absence of the facts creating such account. There never were in existence the limitations and conditions giving life to an account upon which the judgment of the commissioners' court could act. Mr. Freeman, in Freeman on Judgments (3d Ed.) §§ 524 and 531, says that, a court of special jurisdiction having authority to decide the matters in controversy, and having acquired jurisdiction over the matters in controversy, and when its "special authority appears upon the face of its proceedings, its action cannot be collaterally attacked for mere error or irregularity. The jurisdiction appearing, the same presumption of law arises that it was rightly exercised as prevails with reference to the action of a court of superior and general jurisdiction." In article 531 Mr. Freeman says:
"Their jurisdiction, like that of other courts not of record, must always be affirmatively shown to impart validity to their decisions. As a general rule, whenever any person or persons have authority to hear and determine any question, their determination is, in effect, a judgment having all the incidents and properties attached to a similar judgment pronounced in any regularly created court of limited jurisdiction, acting within the bounds of its authority."
Evidently the basis of the account for jail guards and the jurisdiction of the commissioners' court to allow or to audit, adjust, and settle it depended entirely upon article 7127 of the statute. Without the authority given by that article there could be no account created for jail guards; the commissioners' court would acquire no jurisdiction, as there would be no "matters properly before them" upon which their judgment could act. Wharton County v. Ahldag, County *Page 298 
Treasurer, 84 Tex. 12, 19 S.W. 291. An attack upon the action of that court, to be a collateral attack, presupposes that the court has acted upon some matter specially referred to the commissioners' court for its action; i. e., the approval of the employment of guards under circumstances of necessity or emergency. Therefore, Mr. Freeman says, their jurisdiction, like that of other courts not of record, must always be affirmatively shown to impart validity to their decisions. That is, the conditions precedent to the power of the commissioners' court to act in the matter of allowing the claim, the approval by the officers named of the employment of guards based on necessity or the emergency, must appear; otherwise the court was without power to act. The jurisdiction of the commissioners' court in the case of auditing an account for jail guards certainly would depend upon the facts upon which the account is based; was there a necessity or emergency for the employment of jail guards, and did the sheriff have the approval of the officer to whom those questions have been referred by the statute? Not simply whether an account is presented for jail guards. Suppose the order of the commissioners' court in allowing the account for jail guards, as suggested by Mr. Freeman, had stated the facts as pleaded — i. e., that there never was a necessity for employing guards for the safe-keeping of prisoners, that the court had never so decided, or given their approval of the employment of guards, that no emergency had arisen, that the county judge had not approved of the employment of guards, and that there were in fact no prisoners in the jail to be guarded — could it be said that the commissioners' court could allow or audit, adjust or settle and order paid such account for jail guards? I think not. To allow such an account would be to create the account and then allow it. A court is simply an agency of the sovereign, and subject to all limitations and conditions which are inseparable from a representative position. A court of limited powers and jurisdiction is a special agent of the sovereignty, and its powers to act are limited to the matters specially referred to it for action. It cannot lawfully go beyond the authority which has been delegated to it, but, like other agents, it stands for its principal only so far as, and in such matters as, the principal has empowered it to act. The principal, the sovereign in this case, by a general statute of which its agent, the commissioners' court, must take notice, placed a limitation upon its power to audit, adjust, and settle an account for jail guards.
All of the conditions and limitations placed upon the item by the Legislature must exist, or at least be so determined, before it can be a charge against the county funds.
Mr. Freeman, in the section quoted above, has gone still further than is claimed in this case, when he says the facts that give the commissioners' court jurisdiction must always be affirmatively shown to impart validity to their decision. The Legislature in article 7127 states the facts that must appear. The pleader here does not rest the question simply upon the statement that the account and order of the court in allowing the account does not show necessity or emergency for jail guards and that these facts have been adjudicated or decided by the commissioners' court, or county judge, but the pleading denies the existence of the facts upon which the account must be placed to have any validity whatever and to give the commissioners' court the jurisdiction to consider it as an account, and alleges that neither the commissioners' court nor any judge had passed upon the questions of necessity or emergency or approved the employment of guards. The Legislature had the power to place the conditions and limitations it did upon such accounts.
If, as alleged, there was no necessity or emergency for jail guards, and the commissioners' court and county judge had not decided that there was and had not approved the employment of guards, and if in fact no jail guards were employed, there could be no account for jail guards that the commissioners' court could audit and allow, and their order allowing the account would be a nullity, and the suit to recover the amounts collected out of the county's funds on such accounts would not be collateral or final.
As said by Chief Justice Garrett in McDonald v. Farmer, 56 S.W. 555, in matters involving discretion, of which the commissioners' court has jurisdiction, their decisions are held to be conclusive. City of Ft. Worth v. Davis, 57 Tex. 225; Callaghan v. Salliway, 5 Tex. Civ. App. 239,23 S.W. 837. To allow and pay an account for more than the law allows, as in the McDonald-Farmer Case, is similar to that of allowing and paying an account where the facts do not exist to create an account and the commissioners' court have not decided that such facts did exist and have not approved the employment of guards. As said in the McKinney v. Robinson, Case, supra, where the commissioners' court attempted to credit and allow accounts not legally chargeable against the county, it is an act in excess of jurisdiction, and is void. It evidently follows, as in the instant case, that where the commissioners' court allows an account against the county, where the law creates such account only under conditions precedent, and where such conditions do not exist, and the court have not decided that such conditions did exist, it would be the creation of an account by the court beyond the limits of their power, and not an exercise of the power given. In the Callaghan-Salliway Case, supra, relied upon by appellee, Judge Neill finds the facts to exist that created an account against the county in favor of Salliway. Salliway had been employed by the commissioners' court at a stated salary entered upon the minutes. He made out his *Page 299 
account for the amount agreed upon, and the court allowed the account as agreed and for the amount as agreed. There were present all of the facts necessary and precedent to the creation of the account. It was not the creation of an account as in the instant case. Salliway's service rendered under the agreement previously entered into created the account. In that case it is fair to presume that the facts were passed upon by the commissioners' court. The facts of the employment in advance and service in advance of the presentation and allowance of the account were not questioned; the court simply carried out and enforced the agreement as made.
In Ledbetter v. Dallas County, 51 Tex. Civ. App. 140, 111 S.W. 193, the court states that there was a necessity for jail guards, and guards were in fact employed; that a short time after Ledbetter's qualification as sheriff, and after he had employed the guards, he went into the courtroom occupied by the commissioners' court, where he found the court in session and three members of the court present, and asked what to do about the pay of the guards, when one of the commissioners, in response, replied:
"Go ahead and pay the boys and make out your account, and the commissioners' court will allow it."
The court knew of the necessity for jail guards, knew of their employment, and knew that in previous years the sheriff had employed guards. No order at that time was entered by the commissioners authorizing the employment of the guards. The auditor refused to approve the sheriff's account for guards. The commissioners' court subsequently passed a formal order allowing the account. The court held that under the facts the sheriff had the approval of the commissioners' court within the meaning of the statute in the employment of necessary guards.
In McDade v. Waller County, 3 Willson, Civ.Cas.Ct.App. § 110, where Sheriff McDade actually employed a guard to guard prisoners confined in the jail, the employment being without the approval of the commissioners' court or county judge, the court held:
"The power of the sheriff to employ guards is expressly defined and limited. He can only make such employment with the approval of the commissioners' court, or, in case of emergency, with the approval of the county judge."
It would extend the opinion to too great length to discuss all of the cases referred to in the majority opinion. I have reviewed them, and think the facts can be distinguished from the case at bar.
For reasons stated, I believe that the approval of the sheriff's account for jail guards was not final and conclusive.